Title: From Thomas Jefferson to the Senate and the House of Representatives, 25 November 1803
From: Jefferson, Thomas
To: Senate, U.S.; House of Representatives, U.S.


               
                   To the Senate & House
                     of Representatives of the US.
               
               The treaty with the Kaskaskia Indians being ratified with the advice and consent of the Senate, it is now laid before both houses in their legislative capacity. it will inform them of the obligations which the US. thereby contract, and particularly that of taking the tribe under their future protection; and that the ceded country is submitted to their immediate possession and disposal.
               Th: JeffersonNov. 25. 1803.
            